Pro Se | (Rev. 09/16) Complaint for a Civil Case

Case 4:20-cv-40136-TSH Document 2 Filed 10/30/20 Page 1 of 5

FILED
INULERKS OFFICE = ——OOt=~CS

UNITED STATES DISTRICT COURT

for the

202° OCT 20 PH f: >7

District of Massachusetts § ()/STRICT COURT

h by

Preaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
Please write "see attached" in the space and attach an additional
page with the full list of names.)
-V-

Shawdbuny Police Deputy
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

DISTRICT OF MASS.

Case No.
(to be filled in by the Clerk's Office)

Jury Trial: (check one) [] Yes [_]No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

needed.
Name le ‘
Street Address 63 Prk evad ro
City and County Lose

State and Zip Code
Telephone Number
E-mail Address

shila

99) 646- WF

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 4:20-cv-40136-TSH Document 2 Filed 10/30/20 Page 2 of 5

Pro Se | (Rev, 09/16) Complaint for a Civil Case

Defendant No. 1

Name § Mul A bury Polite boat

 

 

 

 

Job or Title (ifknown) Qol x

Street Address ‘oe Mele

City and County —ShawSbyny. (nace Stee
State and Zip Code 0 [595

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 4:20-cv-40136-TSH Document 2 Filed 10/30/20 Page 3 of 5

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. [n a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

XF ederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

YE Amndinat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is acitizen of the

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) :
and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Or is acitizen of
(foreign nation)

 

Page 3 of 5
Case 4:20-cv-40136-TSH Document 2 Filed 10/30/20 Page 4 of 5

Pro Se | (Rev. 09/16} Complaint for a Civil Case

WI.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

 

(ff more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

ON 04/1§/d009 At i Rrrated lore Smeusbry, MO OYE Th, OrFoclaty
home (Was sagt Scattlecl by te th KA No Witt
MS, ach DFE US tel teplef Dn lay papery Whig bet Why
Mt home. Over cepwrir form Cet back Riot

Relief
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

3 behin, theft £ am arid to fume or Chenplary Lamstf becom
hy Rpntopor Wet Wwnel s\n o” Hb Uisoble- Way. D lait My
ob at that Hae tach Quploy” tpmed me aae7 Of ofypeepye/ tatt ten

thot fry Whf pulhs Wop Gaton. Page dof §
Case 4:20-cv-40136-TSH Document 2 Filed 10/30/20 Page 5of5

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule | 1.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. [ understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: 0M g [Pudo
Ti GU 4 l

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page Sof 5
